United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 08-2258
                                   ___________

United States of America,            *
                                     *
          Plaintiff - Appellee,      * Appeal from the United States
                                     * District Court for the Southern
     v.                              * District of Iowa.
                                     *
Mark Eugene Frederick,               * [UNPUBLISHED]
                                     *
          Defendant - Appellant.     *
                                ___________

                             Submitted: December 10, 2008
                                Filed: December 15, 2008
                                 ___________

Before WOLLMAN, BYE, and RILEY, Circuit Judges.
                           ___________

PER CURIAM.

       Mark Eugene Frederick was convicted of conspiracy to manufacture and
distribute 50 grams or more of actual methamphetamine or 500 grams of a mixture
containing methamphetamine, 21 U.S.C. §§ 846, 841(a)(1), and (b)(1)(A), and
attempted manufacture of methamphetamine, 21 U.S.C. §§ 846, 841(a)(1), and
(b)(1)(C). On appeal, Frederick argues the evidence was insufficient and the district
court1 erred in denying his motions for judgment of acquittal and new trial. After



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
reviewing the record and the parties' briefs, we affirm for the reasons stated in the
district court's well-reasoned opinion. See 8th Cir. R. 47B.
                         ______________________________




                                         -2-